Title: From George Washington to Jean-Louis Aragon de Sibille, 21 July 1781
From: Washington, George
To: Sibille, Jean-Louis Aragon de


                  sir
                     
                     Head Quarters Dobb’s Ferry 21st July 1781
                  
                  I am much obliged by the Favor you have done me in Translating my Letter to Count DeGrasse & for Cypherg some Part there of—it is very necessary to keep its Contents from Discovery Your Goodness I hope will effect this for which you will please to accept my sincere  Thanks. I am every Yours &ca
                  
                     G.W.
                  
               